TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00566-CR



                                   David Eugene Weir, Appellant

                                                    v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 73136, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                                MEMORANDUM OPINION


                Appellant David Eugene Weir, who has not yet been finally sentenced and is

appearing pro se, has filed a notice of appeal from the trial court’s denial of his court-appointed

attorney’s motion to withdraw. We do not have jurisdiction over such an interlocutory appeal. In

criminal cases, an appeal is authorized only when a trial court “enters a judgment of guilt or other

appealable order.” Tex. R. App. P. 25.2(a)(2); see Tex. Code Crim. Proc. art. 44.02 (“A defendant

in any criminal action has the right of appeal under the rules hereinafter prescribed . . . .”). Appellate

courts do not have jurisdiction to review interlocutory orders unless that jurisdiction has been

expressly authorized by law. Abbott v. State, 271 S.W.3d 694, 696-07 (Tex. Crim. App. 2008);

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Ex parte Shumake, 953 S.W.2d
842, 844 (Tex. App.—Austin 1997, no pet.). In this case, no rule or statutory or constitutional
provision authorizes an interlocutory appeal from a court’s order on an attorney’s motion to

withdraw. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: September 28, 2015

Do Not Publish




                                                 2